To compel respondents to audit and allow certain claims for services as a detective, in the discovery and apprehension of a criminal.
Denied January 21, 1880.
Relator is a member of a private detective corporation, organized under Act No. 217, Laws of 1859, as amended by Act No. 55, Laws of 1873.
Held, that the,Constitution contemplates that persons vested with the powers of constables shall be elective, and that the provisions of the act giving to^ its members the powers of constables are unconstitutional.